Citation Nr: 1145847	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in December 2009.

The Veteran testified at a Board hearing in September 2011.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that this appeal must be remanded for additional development.

First, the notes that the claims-file does not contain the Veteran's complete set of service treatment records.  The RO submitted a PIES request in September 2008 and received a response later that month that stated "THERE ARE NO STR'S ON FILE AT CODE 13 FOR THIS VETERAN."  A January 2009 search of Virtual VA failed to produce information locating the Veteran's service treatment records.  The RO then issued a formal finding that that service treatment records were unavailable in January 2009, explaining that further efforts to locate such records with official resources  would be futile.  The RO notified the Veteran in the same month that the service treatment records were found to be unavailable.

In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).

As this case must be remanded for other reasons in any event (discussed below), the Board believes it is reasonable to provide the Veteran with more thorough notice concerning his missing service treatment records than that provided in the RO's January 2009 letter on this topic.  Where the claimant's service treatment records have been destroyed or lost, VA is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, letters written contemporaneously, unit histories, and the like.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  New notice should more clearly and specifically inform the Veteran to submit such alternative forms of evidence to support his claim, and VA should assist him in obtaining sufficient evidence from alternative sources.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005) (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Second, the Board observes that some pertinent service records were eventually obtained by the RO via the Florida National Guard in March 2010.  These records were received after the issuance of the December 2009 statement of the case, and no subsequent supplemental statement of the case has been issued.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

Third, the Board notes that the Veteran has raised a new claim of entitlement to service connection for bilateral pes planus; this was explicitly discussed at the Veteran's September 2011 Board hearing.  During the Board hearing, the Veteran's representative explained that the Veteran contends that his bilateral pes planus is related to his military service and, furthermore, may be part of the cause of his claimed ankle disabilities on appeal; this raises a theory of entitlement to service connection for the ankle disabilities as secondary to the claimed bilateral pes planus pursuant to 38 C.F.R. § 3.310.  The issues on appeal of entitlement to service connection for ankle disabilities are thus inextricably intertwined with the new claim of entitlement to service connection for bilateral pes planus.  The RO should take the necessary steps to develop and adjudicate the issue of entitlement to service connection for bilateral pes planus.

Finally, the Board notes that the Veteran has not been afforded a VA medical examination that addresses the nature and etiology of his claimed back and ankle disabilities.  The Board finds that VA examinations are warranted to address these issues, and would be helpful in facilitating fully informed appellate review of the issues.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In this case, a recently obtained March 1987 service medical examination report from near the time of the Veteran's separation from active duty service shows that the Veteran complained of back pain and had complaints concerning his feet and the need to wear arch supports for diagnosed pes planus.  The Veteran has also presented credible testimony regarding his in-service performance of parachute jumps involving difficult impacts with the ground while carrying heavy packs.  The Veteran has competently reported current symptoms of back and ankle problems (together with the new contention that his ankle symptoms may be linked and intertwined with his foot problems).

The Board finds that the McLendon criteria are met in this case.  The Board finds that there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances, including with consideration of VA's heightened duty to assist in this case involving apparently lost service treatment records, the Board finds that a VA examination or VA examinations with etiology opinions are necessary to facilitate fully informed appellate review of these issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with appropriate VCAA notice regarding the newly raised pes planus claim.  The Veteran should also be furnished appropriate VCAA notice as to secondary service connection with regard to his ankle and back claims.  With regard to all of the claims, the RO/AMC should provide the Veteran with additional notice to advise him to obtain other forms of evidence, such as lay testimony, letters written contemporaneously, unit histories, and the like, and how VA will assist him in obtaining sufficient evidence from alternative sources.

2.  The RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed (1) pes planus disability, (2) right ankle disability, (3) left ankle disability, and (4) back disability.  It is imperative that the claims file be made available to and be reviewed by the examiners in connection with the examinations.  All examination findings should be clearly reported.

The appropriate examiner should clearly identify all diagnoses of (1) pes planus disability, (2) right ankle disability, (3) left ankle disability, and (4) back disability.  As to each such current disability identified, the appropriate examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  In particular, the March 1987 examination showing the Veteran's complaints of back pain and foot problems should be specifically discussed in considering each disability in this case.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning each disability should be specifically discussed as appropriate, to include the Veteran's description of performing parachute jumps with heavy packs.

Additionally, as to each current back and ankle disability identified, the appropriate examiner should also offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's claimed bilateral pes planus.

A rationale should be furnished for all opinions.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

4.  After completion of the above and any additional development deemed necessary by the RO, the RO should adjudicate the service connection for pes planus disability claim.  The Veteran and his representative should be furnished notice of the determination and furnished notice of appellate rights and procedures, to include the necessity of filing a timely notice of disagreement if the Veteran wished to initiate an appeal from that determination. 

5.  Following completion of the above, and any other necessary development (to include resolution of the intertwined claim of entitlement to service connection for bilateral pes planus), the issues on appeal should be readjudicated (to include, if service connection for pes planus has been granted,  addressing the Veteran's theory of entitlement to service connection for the disabilities as secondary to bilateral pes planus).  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


